        Case MDL No. 2997 Document 93-1 Filed 04/12/21 Page 1 of 1




                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION


IN RE: BABY FOOD MARKETING,                   MDL No. 2997
SALES PRACTICES AND PRODUCTION
LIABILITY LITIGATION


                            SCHEDULE OF ACTIONS

     Plaintiff       Defendants                 District     Civil Action   Judge
                                                             No.
1.   Lauren Smith    Plum, PBC,                 N.D. Cal.    3:21-cv-       Not yet
                     Plum, Inc., D/B/A Plum                  02519-JSC      assigned
                     Organics,
                     Campbell Soup
                     Company,
                     Beech-Nut Nutrition
                     Company,
                     Gerber Products
                     Company,
                     Nurture, Inc., D/B/A
                     Happyfamily Organics,
                     Safeway Inc.




                                         1
